DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending.

Examiner’s Statement of Reason for Allowance
Claims 1 -20 are allowable over the prior art of record.
The following is an examiner’s statement of reasons for allowance:
While Noboa et al. (USPGPUB 2014/0281645) discloses a systems and methods for estimating a flow rate through a device are provided.  One or more pressure sensors measure a plurality of pressure differentials across a tested device, Sen et al (USPGPUB 2014/0281645) discloses a power grid stabilizing system may include a processor and a network interface executable by the processor to monitor for new event data from power consumption devices over a network, and Meagher et al. (USPPUB 2014/0136178) disclosed Systems and methods for model-based real-time solar power management.  In an embodiment, real-time data is received from sensor(s) of an electrical system comprising a photo-voltaic power generator.  Predicted data is generated based on a virtual model of the electrical system that replicates operation of the sensor(s), none of these references taken either alone or in combination with the prior art of record disclose an electric system behavior, including:
Claim 1, wherein the model data comprises historic average profile data; and a processor operably coupled to the data storage device, the processor to: receive current data from one or more sensors of the electrical power system, the current data including a current load power for the one or more loads during a current time period corresponding to the time period of the model data stored by the data storage device; transform, during the current time period, the model data to fit an early portion of the model data to an early portion of the current data and generate predicted data for a later portion of the current time period based on how the early portion of the model data is fitted to the current data; control operation of one or more electrical components of the electrical power system based, at least in part, on the predicted data; and update, for use during future time periods, the model data by combining the model data with the current data, wherein updated model data comprises a weighted average between the historic average profile data and the current data, the updated model data weighing the historic average profile data more heavily than the current data.
Claim 9, wherein the model data comprises historic average profile data; and a processor operably coupled to the data storage device and configured to repeatedly: determine, based on information received from one or more sensors of the electrical power system, a current load power for the one or more loads during time points in a first portion of the time period; transform the model data to fit an early portion of the model data to the current load power in the first portion of the time period and generate predicted data for a later portion of the time period based on how the early portion of the model data is fitted to the current load power; control operation of one or more electrical components of the electrical power system based, at least in part, on the predicted data; determine, based on information received from the one or more sensors of the electrical power system, realized data including load power for the one or more loads for time points that occur during the time period after the first portion of the time period; and update the model data for use during future time periods by combining the model data with the realized data, wherein an updated model data comprises a weighted average between the historic average profile data and the current data, the updated model data weighing the historic average profile data more heavily than the realized data.
Claim 15, wherein the model data comprises historic average profile data; and a processor operably coupled to the data storage device and configured to during occurrences of the recurring time interval: receive an initial load power for the one or more loads during a first portion of a current occurrence of the recurring time interval; transform the model data to fit an early portion of the model data to the initial load power and generate predicted data for a later portion of the current occurrence of the recurring time interval based on how the early portion of the model data is fitted to the initial load power; control operation of one or more electrical components of the electrical power system based, at least in part, on the predicted data; receive a realized load power for the one or more loads during a remaining portion of the current occurrence of the recurring time interval; and update, for use during a future occurrence of the recurring time interval, the model data by combining the model data with the initial load power, and the realized load power, wherein an updated model data comprises a weighted average between the historic average profile data and the current data, the updated model data weighing the historic average profile data more heavily than the realized load power.

in combination with the remaining elements and features of the claimed invention.
It is for these reasons that the applicant’s invention defines over the prior art of
record.
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZIAUL KARIM whose telephone number is (571)270-3279. The examiner can normally be reached on Monday-Thursday 8:00-4:30 PM EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on 571 272 4105. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ZIAUL KARIM/ Primary Examiner, Art Unit 2119